The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received May 10, 2022, amending Claims 1, 8, 11, and 13.  No new claims were added by this amendment. Claim 14 was cancelled by this amendment.

Claim Interpretation
Claim 1 is objected to because of the following informalities:  the sentence ends in “;.”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “surface treatment apparatus” in Claims 1-20 and “biasing mechanism” in Claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1, 4, 6, 7, 13, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2014/0338148 (hereafter Lee et al.).

Regarding Amended Claim 1, Lee et al. anticipates:
1. (Currently Amended) A surface treatment apparatus (vacuum cleaner 1) comprising: 
a vacuum chamber (main body 10) having a suction motor (fan motor device, Paragraph [0036]) and a debris canister (dust collector, Paragraph [0036]); 
an inlet (inner passage 34) fluidly coupled to the vacuum chamber; 
a coupling (guide grooves 33 on handle pipe body 31) extending around at least a portion of the inlet (Figure 2 – note that inner passage 34 extends through handle pipe body 31); 
a handle (handle pipe 30); 
an accessory (sub-accessory assembly 40) coupled to the coupling, the accessory having at least two operational states (dusting tool 60 retracted - Figure 3 and dusting tool 60 protruded – Figure 4); [[and]] 
a toggle (slide member 50) proximate the handle (Figure 3); and 
an actuator (operating part 62) having an actuated state and an unactuated state (slide member 50 moves forward followed by the operating part 62 being moved forward to transition dusting tool 60 between a stored and operational position), when in the unactuated state (Figure 3), the actuator is recessed relative to the coupling (closest to handle pipe 30, Figure 3), and, when in the actuated state, the actuator extends from the coupling by an extension distance (farthest from handle pipe 30, Figure 4), the actuator being configured to cause the accessory to transition between the operational states in response to actuation of the toggle (slide member 50 moves forward followed by the operating part 62 being moved forward to transition dusting tool 60 between a stored and operational position); 

Regarding Claim 4, Lee et al. anticipates:
4. (Original) The surface treatment apparatus of claim 1, wherein the accessory (sub-accessory assembly 40) includes a brush tool (dusting tool 60) slideably coupled to a crevice tool (crevice tool 70)(crevice tool is attached to slide member 50, dusting tool 60 is slideably coupled to the slide member 50, therefore the brush 61 is slideably coupled to a crevice tool as claimed), the brush tool being configured to transition between a stored state and a use state (slide member 50 moves forward followed by the operating part 62 being moved forward to transition dusting tool 60 between a stored and operational position) in response to the actuation of the toggle (slide member 50).  

Regarding Claim 6, Lee et al. anticipates:
6. (Original) The surface treatment apparatus of claim 1, wherein the accessory (sub-accessory assembly 40) includes a crevice tool (crevice tool 70), the crevice tool being configured to expand from an unexpanded state (Figures 3 and 4) to an expanded state (Figure 5) in response to the actuation of the toggle (slide member 50), a width of the unexpanded state (left to right width as shown in Figure 4) measuring less than a width of the expanded state (left to right width as shown in Figure 5).  

Regarding Claim 7, Lee et al. anticipates:
7. (Original) The surface treatment apparatus of claim 1, wherein the toggle (slide member 50) is one of a button or a trigger (movement of slide member 50 triggers ability to employ crevice tool 70 and dusting tool 60).  

Regarding Amended Claim 13, Lee et al. anticipates:
13. (Currently Amended) A handheld surface treatment apparatus (vacuum cleaner 1 with handle pipe 30 allowing cleaning device accessory to be handheld) comprising: 
a vacuum chamber (main body 10) having a suction motor (fan motor device, Paragraph [0036]) and a debris canister (dust collector, Paragraph [0036]); 
a coupling (guide grooves 33 on handle pipe body 31) extending around at least a portion of an inlet (inner passage 34 - Figure 2 – note that inner passage 34 extends through handle pipe body 31) fluidly coupled to the vacuum chamber, the coupling being configured to couple to an accessory (sub-accessory assembly 40) having at least two operational states (dusting tool 60 retracted - Figure 3 and dusting tool 60 protruded – Figure 4); 
a handle (handle pipe 30); 
a toggle (slide member 50) proximate the handle (Figure 3); and 
an actuator (operating part 62) having an actuated state and an unactuated state (slide member 50 moves forward followed by the operating part 62 being moved forward to transition dusting tool 60 between a stored and operational position), when in the unactuated state (Figure 3), the actuator extends from the coupling by a first extension distance (closest to handle pipe 30, Figure 3), and, when in the actuated state, the actuator extends from the coupling by a second extension distance (farthest from handle pipe 30, Figure 4), the second extension distance being greater than the first extension distance (Figures 3 and 4), the actuator being configured to cause the [[an ]]accessory 

Regarding Claim 17, Lee et al. anticipates:
17. (Original) The handheld surface treatment apparatus of claim 13, wherein the accessory (sub-accessory assembly 40) includes a brush tool (dusting tool 60) slideably coupled to a crevice tool (crevice tool 70)(crevice tool is attached to slide member 50, dusting tool 60 is slideably coupled to the slide member 50, therefore the brush 61 is slideably coupled to a crevice tool as claimed), the brush tool being configured to transition between a stored state and a use state (slide member 50 moves forward followed by the operating part 62 being moved forward to transition dusting tool 60 between a stored and operational position) in response to the actuation of the toggle (slide member 50).  

Regarding Claim 19, Lee et al. anticipates:
19. (Original) The handheld surface treatment apparatus of claim 13, wherein the accessory (sub-accessory assembly 40) includes a crevice tool (crevice tool 70), the crevice tool being configured to expand from an unexpanded state (Figures 3 and 4) to an expanded state (Figure 5) in response to the actuation of the toggle (slide member 50), a width of the unexpanded state (left to right width as shown in Figure 4) measuring less than a width of the expanded state (left to right width as shown in Figure 5).  

Regarding Claim 20, Lee et al. anticipates:
20. (Original) The handheld surface treatment apparatus of claim 13, wherein the toggle (slide member 50) is one of a button or a trigger (movement of slide member 50 triggers ability to employ crevice tool 70 and dusting tool 60).   

Allowable Subject Matter
Claims 2, 3, 5, 15, 16, and 18 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claims 8-12, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Response to Arguments
Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s arguments with amendments, filed May 10, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 1-3, 7-9, 12-16, and 20 under  Kaesemeyer US 2016/0208981 have been fully considered and are persuasive.  Therefore, the previous rejections under Kaesemeyer have been withdrawn

Applicant’s arguments with amendments, filed May 10, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 1, 4-6, 13, and 17-19 under 35 Lee et al. US 2014/0338148 have been fully considered and are not persuasive.  As necessitated by amendment, the rejections have been modified to include the claim amendments.

Applicant’s arguments with regard to the Lee et al. reference have been considered and the current rejection identifies the disclosure elements that the Applicant argues as missing in the amended claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723